Citation Nr: 0207422	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  02-02 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
suppurative otitis media of the right ear.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that, in a May 1998 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for tinnitus.  No correspondence with regard to 
this issue was received from either the veteran or his 
representative until January 2001, when, in a statement in 
support of claim, the veteran reported that he continued to 
have a ringing in his ears.

The statement in support of claim was received more than one 
year after the May 1998 rating decision.  Thus, the statement 
in support of claim may be a request to reopen the veteran's 
claim for entitlement to service connection for tinnitus.  As 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 9 received in March 2002, the veteran indicated 
that he wanted to attend a hearing before a Travel Member of 
the Board at the RO office.

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. § 7105, 7107 (West 
1991 & Supp. 2001).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The request for a Travel Board hearing at the RO is such a 
matter.  See Chairman's Memorandum No. 01-02-01 (January 29, 
2001) noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or a 
local Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule a Travel Board 
Hearing and inform the veteran of the 
date, time, and place of such hearing.  A 
copy of the notice of the scheduling of 
the hearing to the veteran and his 
representative should be placed in the 
claims file.

3.  The RO should otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should verify that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

Thereafter, the case should then be returned to the Board.  
The Board intimates no opinion as to any final outcome 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).

